Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/2021 has been entered.
 

Response to Amendment
The amendment and corresponding arguments filed on 8/17/2021 have been entered.  Claims 1, 6, 8, 9, 14, 16, 17, 20-24 and 26 have been amended.  Claims 2-5, 10-13, 18 and 19 have been cancelled.  No claims have been added.  Claims 1, 6-9, 14-17 and 20-26 are currently pending in this application, with claims 1, 9, 17 and 20 being independent.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot, because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-9, 14-17 and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, et al (US PG Publication 2018/0279373), hereafter Lee ‘373, in view of Lee, et al (US PG Publication 2016/0353440), hereafter Lee ‘440.
Regarding claim 1, Lee ‘373 teaches a method performed by a terminal in a wireless communication system, the method comprising:
receiving, from a base station, a system information block (SIB) including information indicating a frequency resource for a control channel associated with a random access procedure
([0048] - The UE attempts to receive a Random Access Response (RAR) message within a random access response reception window indicated by the system information
[0050] – The PDCCH may deliver time and frequency information about radio resources.  Once the UE successfully receives the PDCCH directed to it, the UE may appropriately receive an RAR based on information of the PDCCH
(The UE receives RAR based on frequency resource information of the PDCCH/control channel, over the reception window indicated in the system information/SIB));

([0046] – UE transmits the random access preamble to the eNB);
receiving, from the base station, downlink control information (DCI) scheduling a random access response (RAR) by monitoring the control channel of the frequency resource based on the information, in response to the transmission of the random access preamble
([0048] - After transmitting the random access preamble in step S610, the UE attempts to receive a Random Access Response (RAR) message within a random access response reception window indicated by the system information
[0049] – The RAR message may be transmitted on a PDSCH.  To receive information on the PDSCH successfully, the UE preferably monitors a Physical Downlink Control Channel (PDCCH)
(To receive the RAR over PDSCH within the reception window, the UE monitors the PDCCH/control channel, the reception window indicated in response to the UE preamble transmission));
receiving, from the base station, the RAR on a physical downlink shared channel (PDSCH)  scheduled by the DCI
([0048] - The UE attempts to receive a Random Access Response (RAR) message within a random access response reception window indicated by the system information
 [0049] - The RAR message may be transmitted on a PDSCH in step S620.  To receive information on the PDSCH successfully, the UE preferably monitors a Physical Downlink Control Channel (PDCCH).
Lee ‘373 does not teach
transmitting, to the base station, a physical uplink shared channel (PUSCH) transmission, based on an uplink grant included in the RAR.
In the same field of endeavor, Lee ‘440 teaches the limitations not taught by Lee ‘373, including
transmitting, to the base station, a physical uplink shared channel (PUSCH) transmission, based on an uplink grant included in the RAR
([0220] - The RAR may contain a scheduling grant, e.g., for UL transmission of msg3 on a PUSCH).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee ‘373, which includes performing a random access procedure by receiving and transmitting messages between a base station and mobile device, in order to receive a RAR, to include Lee ‘440’s teaching performing a random access procedure by receiving and transmitting messages between a base station and mobile device, in order to transmit a PUSCH transmission based on receipt of an uplink grant in a RAR, for the benefit of the mobile device transmitting in the uplink on the scheduled resources, if the mobile device successfully receives the RAR that may be intended for it (see [0220]).

Regarding claim 6, Lee ‘373, in view of Lee ‘440, teaches the method of claim 1.

further comprising:
receiving, from the base station, DCI scheduling a contention resolution message by monitoring another control channel of the frequency resource based on the information, in response to the PUSCH transmission
([0220] - The RAR may contain a scheduling grant, e.g., for UL transmission of msg3 on a PUSCH
[0221] - The network (eNodeB) may send a contention resolution message on the downlink based on C-RNTI, e.g., on PDCCH (or EPDCCH)
[0223] - The WTRU may monitor PDCCH (or EPDCCH) which may be scrambled with TC-RNTI, for example to receive a DL grant for a contention resolution message).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee ‘373, in view of Lee ‘440, which includes performing a random access procedure by receiving and transmitting messages between a base station and mobile device, in order to receive a RAR, to include Lee ‘440’s teaching performing a random access procedure by receiving and transmitting messages between a base station and mobile device, in order to transmit a PUSCH transmission based on receipt of an uplink grant in a RAR, for the benefit of the mobile device transmitting in the uplink on the scheduled resources, if the mobile device successfully receives the RAR that may be intended for it (see [0220]).


Lee ‘373 further teaches
wherein the information on the frequency resource indicates a plurality of resource blocks (RBs) for the control channel in a frequency domain
([0043] - One subframe is composed of a plurality of resource blocks, and one resource block includes a plurality of symbols and a plurality of subcarriers.  A physical channel (for example, PDCCH (Physical Downlink Control Channel)) transmitting the L1/L2 control information is composed of subframes on the time domain and subcarriers on the frequency domain).


Regarding claim 8, Lee ‘373, in view of Lee ‘440, teaches the method of claim 7.
Lee ‘373 further teaches
wherein the SIB further includes information indicating a time resource of the control channel
([0048] – The UE attempts to receive a Random Access Response (RAR) message within a random access response reception window indicated by the system information
[0050] - The UE may appropriately receive an RAR based on information of the PDCCH
(System information includes a reception window/ reception time for the RAR, which is sent over the PDCCH)), and 

([0050] – The PDCCH may deliver time and frequency information about radio resources.  Once the UE successfully receives the PDCCH directed to it, the UE may appropriately receive an RAR on the PDSCH based on information of the PDCCH).

	Regarding claim 9, Lee ‘373 teaches a method performed by a base station during a random access procedure in a wireless communication system, the method comprising:  
transmitting, to a terminal, a system information block (SIB) including information indicating a frequency resource for a control channel associated with a random access procedure
([0048] - The UE attempts to receive a Random Access Response (RAR) message within a random access response reception window indicated by the system information
[0050] – The PDCCH may deliver time and frequency information about radio resources.  Once the UE successfully receives the PDCCH directed to it, the UE may appropriately receive an RAR based on information of the PDCCH
(The UE receives RAR based on frequency resource information of the PDCCH/control channel, over the reception window indicated in the system information/SIB));  

([0046] – UE transmits the random access preamble to the eNB);
transmitting, to the terminal, downlink control information (DCI) scheduling a random access response (RAR) on the control channel of the frequency resource based on the information, in response to the receiving of the random access preamble
([0048] - After transmitting the random access preamble in step S610, the UE attempts to receive a Random Access Response (RAR) message within a random access response reception window indicated by the system information
[0049] – The RAR message may be transmitted on a PDSCH.  To receive information on the PDSCH successfully, the UE preferably monitors a Physical Downlink Control Channel (PDCCH)
(To receive the RAR over PDSCH within the reception window, the UE monitors the PDCCH/control channel, the reception window indicated in response to the UE preamble transmission));
transmitting, to the terminal, the RAR on a physical downlink shared channel (PDSCH)  scheduled by the DCI
([0048] - The UE attempts to receive a Random Access Response (RAR) message within a random access response reception window indicated by the system information
 [0049] - The RAR message may be transmitted on a PDSCH in step S620.  To receive information on the PDSCH successfully, the UE preferably monitors a Physical Downlink Control Channel (PDCCH).

receiving, from the terminal, a physical uplink shared channel (PUSCH) transmission, based on an uplink grant included in the RAR.
In the same field of endeavor, Lee ‘440 teaches the limitations not taught by Lee ‘373, including
receiving, from the terminal, a physical uplink shared channel (PUSCH) transmission, based on an uplink grant included in the RAR
([0220] - The RAR may contain a scheduling grant, e.g., for UL transmission of msg3 on a PUSCH).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee ‘373, which includes performing a random access procedure by receiving and transmitting messages between a base station and mobile device, in order to receive a RAR, to include Lee ‘440’s teaching performing a random access procedure by receiving and transmitting messages between a base station and mobile device, in order to transmit a PUSCH transmission based on receipt of an uplink grant in a RAR, for the benefit of the mobile device transmitting in the uplink on the scheduled resources, if the mobile device successfully receives the RAR that may be intended for it (see [0220]).

Regarding claim 14, Lee ‘373, in view of Lee ‘440, teaches the method of claim 9.
Lee ‘440 further teaches
further comprising:

([0220] - The RAR may contain a scheduling grant, e.g., for UL transmission of msg3 on a PUSCH
[0221] - The network (eNodeB) may send a contention resolution message on the downlink based on C-RNTI, e.g., on PDCCH (or EPDCCH)
[0223] - The WTRU may monitor PDCCH (or EPDCCH) which may be scrambled with TC-RNTI, for example to receive a DL grant for a contention resolution message).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee ‘373, in view of Lee ‘440, which includes performing a random access procedure by receiving and transmitting messages between a base station and mobile device, in order to receive a RAR, to include Lee ‘440’s teaching performing a random access procedure by receiving and transmitting messages between a base station and mobile device, in order to transmit a PUSCH transmission based on receipt of an uplink grant in a RAR, for the benefit of the mobile device transmitting in the uplink on the scheduled resources, if the mobile device successfully receives the RAR that may be intended for it (see [0220]).

Regarding claim 15, Lee ‘373, in view of Lee ‘440, teaches the method of claim 9.

wherein the information on the frequency resource indicates a plurality of resource blocks (RBs) for the control channel in a frequency domain
([0043] - One subframe is composed of a plurality of resource blocks, and one resource block includes a plurality of symbols and a plurality of subcarriers.  A physical channel (for example, PDCCH (Physical Downlink Control Channel)) transmitting the L1/L2 control information is composed of subframes on the time domain and subcarriers on the frequency domain).

Regarding claim 16, Lee ‘373, in view of Lee ‘440, teaches the method of claim 15.
Lee ‘373 further teaches
wherein the SIB further includes information indicating a time resource of the control channel
([0048] – The UE attempts to receive a Random Access Response (RAR) message within a random access response reception window indicated by the system information
[0050] - The UE may appropriately receive an RAR based on information of the PDCCH
(System information includes a reception window/ reception time for the RAR, which is sent over the PDCCH)), and 
wherein the DCI scheduling the RAR is transmitted on the control channel of the time resource and the frequency resource
([0050] – The PDCCH may deliver time and frequency information about radio resources.  Once the UE successfully receives the PDCCH directed to it, the UE may appropriately receive an RAR on the PDSCH based on information of the PDCCH).

Regarding claim 17, Lee ‘373 teaches
a terminal in a wireless communication system, the terminal comprising
([0006] - A user equipment (UE) in a wireless communication system, the UE comprising): 
a transceiver configured to transmit and receive a signal
([0006] - A radio frequency (RF) module configured to transmit/receive signals to/from a network); and 
at least one processor coupled with the transceiver and configured to 
([0006] – A processor connected with the RF module/transceiver):
receive, from a base station, a system information block (SIB) including information indicating a frequency resource for a control channel associated with a random access procedure
([0048] - The UE attempts to receive a Random Access Response (RAR) message within a random access response reception window indicated by the system information
[0050] – The PDCCH may deliver time and frequency information about radio resources.  Once the UE successfully receives the PDCCH directed to it, the UE may appropriately receive an RAR based on information of the PDCCH
(The UE receives RAR based on frequency resource information of the PDCCH/control channel, over the reception window indicated in the system information/SIB));
transmit, to the base station, a random access preamble of the random access procedure
([0046] – UE transmits the random access preamble to the eNB);
receive, from the base station, downlink control information (DCI) scheduling a random access response (RAR) by monitoring the control channel of the frequency resource based on the information, in response to the transmission of the random access preamble
([0048] - After transmitting the random access preamble in step S610, the UE attempts to receive a Random Access Response (RAR) message within a random access response reception window indicated by the system information
[0049] – The RAR message may be transmitted on a PDSCH.  To receive information on the PDSCH successfully, the UE preferably monitors a Physical Downlink Control Channel (PDCCH)
(To receive the RAR over PDSCH within the reception window, the UE monitors the PDCCH/control channel, the reception window indicated in response to the UE preamble transmission));

([0048] - The UE attempts to receive a Random Access Response (RAR) message within a random access response reception window indicated by the system information
[0049] - The RAR message may be transmitted on a PDSCH in step S620.  To receive information on the PDSCH successfully, the UE preferably monitors a Physical Downlink Control Channel (PDCCH).
Lee ‘373 does not teach
transmit, to the base station, a physical uplink shared channel (PUSCH) transmission, based on an uplink grant included in the RAR.
In the same field of endeavor, Lee ‘440 teaches the limitations not taught by Lee ‘373, including
transmit, to the base station, a physical uplink shared channel (PUSCH) transmission, based on an uplink grant included in the RAR
([0220] - The RAR may contain a scheduling grant, e.g., for UL transmission of msg3 on a PUSCH).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee ‘373, which includes performing a random access procedure by receiving and transmitting messages between a base station and mobile device, in order to receive a RAR, to include Lee ‘440’s teaching performing a random access procedure by receiving and transmitting 
 
Regarding claim 20, Lee ‘373 teaches a base station in a wireless communication system, the base station comprising:
a transceiver configured to transmit and receive a signal
([0053 and 0054] – UE receives and transmits messages from and to eNB); and 
at least one processor coupled with the transceiver and configured to
([0028] – The E-UTRAN may include one or more base 
stations (eNB) (base stations include processors)):
transmit, to a terminal, a system information block (SIB) including information indicating a frequency resource for a control channel associated with a random access procedure
([0048] - The UE attempts to receive a Random Access Response (RAR) message within a random access response reception window indicated by the system information
[0050] – The PDCCH may deliver time and frequency information about radio resources.  Once the UE successfully receives the PDCCH directed to it, the UE may appropriately receive an RAR based on information of the PDCCH
(The UE receives RAR based on frequency resource information of the PDCCH/control channel, over the reception window indicated in the system information/SIB));  
receive, from the terminal, a random access preamble of the random access procedure
([0046] – UE transmits the random access preamble to the eNB);
transmit, to the terminal, downlink control information (DCI) scheduling a random access response (RAR) on the control channel of the frequency resource based on the information, in response to the receiving of the random access preamble
([0048] - After transmitting the random access preamble in step S610, the UE attempts to receive a Random Access Response (RAR) message within a random access response reception window indicated by the system information
[0049] – The RAR message may be transmitted on a PDSCH.  To receive information on the PDSCH successfully, the UE preferably monitors a Physical Downlink Control Channel (PDCCH)
(To receive the RAR over PDSCH within the reception window, the UE monitors the PDCCH/control channel, the reception window indicated in response to the UE preamble transmission));
transmit, to the terminal, the RAR on a physical downlink shared channel (PDSCH)  scheduled by the DCI
([0048] - The UE attempts to receive a Random Access Response (RAR) message within a random access response reception window indicated by the system information
 [0049] - The RAR message may be transmitted on a PDSCH in step S620.  To receive information on the PDSCH successfully, the UE preferably monitors a Physical Downlink Control Channel (PDCCH).
Lee ‘373 does not teach
receive, from the terminal, a physical uplink shared channel (PUSCH) transmission, based on an uplink grant included in the RAR.
In the same field of endeavor, Lee ‘440 teaches the limitations not taught by Lee ‘373, including
receive, from the terminal, a physical uplink shared channel (PUSCH) transmission, based on an uplink grant included in the RAR
([0220] - The RAR may contain a scheduling grant, e.g., for UL transmission of msg3 on a PUSCH).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee ‘373, which includes performing a random access procedure by receiving and transmitting messages between a base station and mobile device, in order to receive a RAR, to include Lee ‘440’s teaching performing a random access procedure by receiving and transmitting messages between a base station and mobile device, in order to transmit a PUSCH transmission based on receipt of an uplink grant in a RAR, for the benefit of the mobile 

Regarding claim 21, Lee ‘373, in view of Lee ‘440, teaches the terminal of claim 17.
Lee ‘440 further teaches
wherein the at least one processor is further configured to:
receive, from the base station, DCI scheduling a contention resolution message by monitoring another control channel of the frequency resource based on the information, in response to the PUSCH transmission
([0220] - The RAR may contain a scheduling grant, e.g., for UL transmission of msg3 on a PUSCH
[0221] - The network (eNodeB) may send a contention resolution message on the downlink based on C-RNTI, e.g., on PDCCH (or EPDCCH)
[0223] - The WTRU may monitor PDCCH (or EPDCCH) which may be scrambled with TC-RNTI, for example to receive a DL grant for a contention resolution message).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee ‘373, in view of Lee ‘440, which includes performing a random access procedure by receiving and transmitting messages between a base station and mobile device, in order to receive a RAR, to include Lee ‘440’s teaching performing a random access procedure by receiving and transmitting messages between a base 

Regarding claim 22, Lee ‘373, in view of Lee ‘440, teaches the terminal of claim 17.
Lee ‘373 further teaches
wherein the information on the frequency resource indicates a plurality of resource blocks (RBs) for the control channel in a frequency domain
([0043] - One subframe is composed of a plurality of resource blocks, and one resource block includes a plurality of symbols and a plurality of subcarriers.  A physical channel (for example, PDCCH (Physical Downlink Control Channel)) transmitting the L1/L2 control information is composed of subframes on the time domain and subcarriers on the frequency domain).

Regarding claim 23, Lee ‘373, in view of Lee ‘440, teaches the terminal of claim 22.
Lee ‘373 further teaches
wherein the SIB further includes information indicating a time resource of the control channel
([0048] – The UE attempts to receive a Random Access Response (RAR) message within a random access response reception window indicated by the system information
[0050] - The UE may appropriately receive an RAR based on information of the PDCCH
(System information includes a reception window/ reception time for the RAR, which is sent over the PDCCH)), and 
wherein the DCI scheduling the RAR is received by monitoring the control channel of the time resource and the frequency resource
([0050] – The PDCCH may deliver time and frequency information about radio resources.  Once the UE successfully receives the PDCCH directed to it, the UE may appropriately receive an RAR on the PDSCH based on information of the PDCCH).


Regarding claim 24, Lee ‘373, in view of Lee ‘440, teaches the base station of claim 20.
Lee ‘440 further teaches 
wherein the at least one processor is further configured to:
transmit, to the terminal, DCI scheduling a contention resolution message on another control channel of the frequency resource based on the information, in response to the PUSCH transmission
([0220] - The RAR may contain a scheduling grant, e.g., for UL transmission of msg3 on a PUSCH
[0221] - The network (eNodeB) may send a contention resolution message on the downlink based on C-RNTI, e.g., on PDCCH (or EPDCCH)
[0223] - The WTRU may monitor PDCCH (or EPDCCH) which may be scrambled with TC-RNTI, for example to receive a DL grant for a contention resolution message).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee ‘373, in view of Lee ‘440, which includes performing a random access procedure by receiving and transmitting messages between a base station and mobile device, in order to receive a RAR, to include Lee ‘440’s teaching performing a random access procedure by receiving and transmitting messages between a base station and mobile device, in order to transmit a PUSCH transmission based on receipt of an uplink grant in a RAR, for the benefit of the mobile device transmitting in the uplink on the scheduled resources, if the mobile device successfully receives the RAR that may be intended for it (see [0220]).

Regarding claim 25, Lee ‘373, in view of Lee ‘440, teaches the base station of claim 20.
Lee ‘373 further teaches
wherein the information on the frequency resource indicates a plurality of resource blocks (RBs) for the control channel in a frequency domain
([0043] - One subframe is composed of a plurality of resource blocks, and one resource block includes a plurality of symbols and a plurality of subcarriers.  A physical channel (for example, PDCCH (Physical Downlink Control Channel)) transmitting the L1/L2 control information is composed of subframes on the time domain and subcarriers on the frequency domain).

Regarding claim 26, Lee ‘373, in view of Lee ‘440, teaches the base station of claim 25.
Lee ‘373 further teaches
wherein the SIB further includes information indicating a time resource of the control channel
([0048] – The UE attempts to receive a Random Access Response (RAR) message within a random access response reception window indicated by the system information
[0050] - The UE may appropriately receive an RAR based on information of the PDCCH
(System information includes a reception window/ reception time for the RAR, which is sent over the PDCCH)), and 
wherein the DCI scheduling the RAR is transmitted on the control channel of the time resource and the frequency resource
([0050] – The PDCCH may deliver time and frequency information about radio resources.  Once the UE successfully receives the PDCCH directed to it, the UE may appropriately receive an RAR on the PDSCH based on information of the PDCCH).

Conclusion
Citation of Pertinent Prior Art not Applied
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yu, et al (US PG Publication 2017/0244529), hereafter Yu, teaches information transmission method and apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 7:30 am and 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK E DONADO/Examiner, Art Unit 2641



/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641